

__________


 

 
SHARE PURCHASE AGREEMENT
 

 


Among:
 
CDOOR CORP.
 
And:
 
WANXIN BIO-TECHNOLOGY LIMITED



And:

 
THE SHAREHOLDERS OF
WANXIN BIO-TECHNOLOGY LIMITED

 
Notice to the Shareholders of Wanxin Bio-Technology Limited:The Shareholders of
Wanxin Bio-Technology Limited are hereby advised by each of Devlin Jensen,
counsel for CDoor Corp., and CDoor Corp. to obtain independent legal advice with
respect to their review and execution of this Share Purchase Agreement.


__________





--------------------------------------------------------------------------------

2




SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT is dated and made for reference effective as fully
executed on this 21st day of December, 2006.




BETWEEN:




CDOOR CORP., a corporation organized under the laws of the State of Delaware and
having an address for notice and delivery located at Room 3304, Bldg #6, Lane
218, Wu-Zhou Road, Zhang-Huan Plaza, Shanghai, China, 200080


(the “Purchaser”);
OF THE FIRST PART


AND:


WANXIN BIO-TECHNOLOGY LIMITED, a corporation organized under the laws of the
British Virgin Islands and having an address for notice and delivery located at
Sea Meadow House, Blackburne Highway, (P.O. Box 116), Road Town, Tortola,
British Virgin Islands


(the “Company”);
OF THE SECOND PART


AND:


WHEELOCK TECHNOLOGY LIMITED, a shareholder of Wanxin Bio-Technology Limited,
having an address for notice and delivery at Unit A, 5th Floor, Wing Sing
Commercial Centre, 12 Wing Lok Street, Sheung Wan, Hong Kong


(“Wheelock”);
OF THE THIRD PART


AND:


EVERTEAM TECHNOLOGY LIMITED, a shareholder of Wanxin Bio-Technology Limited,
having an address for notice and delivery at P.O. Box 957, Offshore
Incorporations Centre, Road Town, British Virgin Islands


(“Everteam”);
 
 

--------------------------------------------------------------------------------

3
OF THE FOURTH PART


AND:


HARA INTELLIGENCE SYSTEMS CO. LIMITED, a shareholder of Wanxin Bio-Technology
Limited, having an address for notice and delivery at P.O. Box 217, Apia, Samoa


(“Hara”);
OF THE FIFTH PART


AND:


SUTEE KAITSAKULSAK, a shareholder of Wanxin Bio-Technology Limited, having an
address for notice and delivery at 328 Charoenkrung 65, Charoenkrungrd, Bangkok
10120


(“Kaitsakulsak”);
OF THE SIXTH PART


AND:


T. DUSADEE, a shareholder of Wanxin Bio-Technology Limited, having an address
for notice and delivery at c/o 328 Charoenkrung 65, Charoenkrungrd, Bangkok
10120


(“Dusadee”);
OF THE SEVENTH PART


AND:


AGNES TONG WONG XUE, a shareholder of Wanxin Bio-Technology Limited, having an
address for notice and delivery at ______________________________________
_______________________________________________


(“Xue”);
OF THE EIGHTH PART


AND:


WANG HUI, a shareholder of Wanxin Bio-Technology Limited, having an address for
notice and delivery at 2069 W. 44th Ave., Vancouver, B.C., Canada V6M 2G1


(“Hui”);
OF THE NINTH PART


AND:



--------------------------------------------------------------------------------

4
 
YANG BAN-JUN, a shareholder of Wanxin Bio-Technology Limited, having an address
for notice and delivery at No. 99-A, Jalan Lunas Kulim, Kedah, Malaysia


(“Ban-Jun”);
OF THE TENTH PART


(Wheelock, Everteam, Hara, Kaitsakulsak, Dusadee, Xue, Hui and Ban-Jun, each
being hereinafter singularly referred to as a “Vendor” and collectively referred
to as the “Vendors” as the context so requires”);




(the Vendors, the Company and the Purchaser being hereinafter singularly also
referred to as a “Party” and collectively referred to as the “Parties” as the
context so requires).


WHEREAS:


A.  The Company is a body corporate subsisting under and registered pursuant to
the laws of the British Virgin Islands;


B.  The Company is the sole shareholder of Manhing Enterprises Limited, a
company organized under the laws of Hong Kong, and Manhing Enterprises Limited
is the registered owner of 82% of the capital of Shanghai Wanxing
Bio-pharmaceuticals Co., Ltd., which is in the business of the production and
development of genetically engineered recombinant protein drugs and
vaccines (collectively, the “Company’s Business”);


C.  The Vendors are the legal and beneficial owners of all of the issued and
outstanding shares in the capital of the Company (each a “Purchased Share”); the
particulars of the registered and beneficial ownership of such Purchased Shares
being set forth in Schedule “A” which is attached hereto and which forms a
material part hereof; and


D.  The Parties hereto have agreed to enter into this Share Purchase Agreement
(the “Agreement”) which formalizes, amends and replaces, in its entirety, the
Letter of Intent, dated November 2, 2006 (the “Letter of Intent”) as
contemplated and required by the terms of such Letter of Intent, and which
clarifies their respective duties and obligations in connection with the
purchase by the Purchaser from the Vendors of all of the Purchased Shares
together with the further development of the Company’s Business as a consequence
thereof;




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES HERETO COVENANT
AND AGREE WITH EACH OTHER as follows:



--------------------------------------------------------------------------------

5
 
Article 1
DEFINITIONS
 
1.1  Definitions. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following words
and phrases shall have the following meanings:



 
(a)
“Agreement” means this “Share Purchase Agreement” as entered into among the
Vendors, the Company and the Purchaser herein, together with any amendments
thereto and any Schedules as attached thereto;




 
(b)
“Board of Directors” means, as applicable, the respective Board of Directors of
each of the Parties hereto as duly constituted from time to time;




 
(c)
“business day” means any day during which Canadian Chartered Banks are open for
business in the City of Vancouver, Province of British Columbia;




 
(d)
“Business Documentation” means any and all records and other factual data and
information relating to the Company’s Business interests and assets and
including, without limitation, all plans, agreements and records which are in
the possession or control of the Vendors or the Company in that respect;




 
(e)
“Closing” has the meaning ascribed to it in Article “6.1” hereinbelow;




 
(f)
“Closing Date” has the meaning ascribed to it in Article “6.1” hereinbelow;




 
(g)
“Commercial Arbitration Act” means the Arbitration Act of the Province of
British Columbia, R.S.B.C. 1996, as amended from time to time, as set forth in
Article “11” hereinbelow;




 
(h)
“Commissions” means the United States Securities and Exchange Commission;




 
(i)
“Common Shares” means the 1,750,000 shares of common stock of the Purchaser to
be issued and delivered to the Vendors on a pro rata basis as part of the
Purchase Price of the Purchased Shares;




 
(j)
“Company” means Wanxin Bio-Technology Limited, a corporation organized under the
laws of the British Virgin Islands, or any successor company, however formed,
whether as a result of merger, amalgamation or other action;




 
(k)
“Company’s Assets” means all assets, contracts, equipment, goodwill, inventory
and Intellectual Property of the Company;




--------------------------------------------------------------------------------

6
 

 
(l)
“Company’s Business” has the meaning ascribed to it in recital “B.” hereinabove;




 
(m)
“Company’s Financial Statements” has the meaning ascribed to it in Article
“3.3(s)” hereinbelow;




 
(n)
“Defaulting Party” and “Non-Defaulting Party” have the meanings ascribed to them
in Article “12” hereinbelow;




 
(o)
“Encumbrances” means mortgages, liens, charges, security interests, encumbrances
and third party claims of any nature;




 
(p)
“Exchange” means the NASD Over-the-Counter Bulletin Board;




 
(q)
“Execution Date” means the actual date of the complete execution of this
Agreement and any amendment thereto by all Parties hereto as set forth on the
front page hereof;




 
(r)
“Indemnified Party” and “Indemnified Parties” have the meanings ascribed to them
in Article “7.1” hereinbelow;




 
(s)
“Intellectual Property” means, with respect to the Company, all right and
interest to all patents, patents pending, inventions, know-how, any operating or
identifying name or registered or unregistered trademarks and tradenames, all
computer programs, licensed end-user software, source codes, products and
applications (and related documentation and materials) and other works of
authorship (including notes, reports, other documents and materials, magnetic,
electronic, sound or video recordings and any other work in which copyright or
similar right may subsist) and all copyrights (registered or unregistered)
therein, industrial designs (registered or unregistered), franchises, licenses,
authorities, restrictive covenants or other industrial or intellectual property
used in or pertaining to the Company;




 
(t)
“Parties” or “Party” means, respectively, the Vendors, the Company and/or the
Purchaser hereto, as the case may be, together with their respective successors
and permitted assigns as the context so requires;




 
(u)
“person” or “persons” means an individual, corporation, partnership, party,
trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;




 
(v)
“Purchased Shares” has the meaning ascribed to it in recital “C.” hereinabove;
the particulars of the registered and beneficial ownership of such Purchased
Securities being set forth in Schedule “A” which is attached hereto;




 
(w)
“Purchase Price” has the meaning ascribed to it in Article “2.2” hereinbelow;




--------------------------------------------------------------------------------

7
 

 
(x)
“Purchaser” means CDoor Corp., a corporation organized under the laws of the
State of Delaware, or any successor company, however formed, whether as a result
of merger, amalgamation or other action;




 
(y)
“Purchaser’s Initial Due Diligence” has the meaning ascribed to it in Article
“5.1(b)” hereinbelow;




 
(z)
“Purchaser’s Ratification” has the meaning ascribed to it in Article “5.1(a)”
hereinbelow;




 
(aa)
“Takeover” means that transaction or series of transactions pursuant to which
the Purchaser will acquire all of the Purchased Shares of the Company from the
Vendors in exchange for the issuance by the Purchaser of 1,750,000 shares of
common stock of the Purchaser and all matters necessarily ancillary thereto;




 
(ab)
“Time of Closing” means 2:00 o’clock, p.m. (Vancouver Time) on the Closing Date;




 
(ac)
“Transfer Agent” means Nevada Agency & Trust Company; and




 
(ad)
“Vendors” means the shareholders of the Company who have executed this Agreement
as a Party hereto.

 
1.2  Schedules. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following shall
represent the Schedules which are attached to this Agreement and which form a
material part hereof:
 

 
Schedule
 
Description
         
Schedule “A”:
 
Purchased Shares and Vendors;
 
Schedule “B”
 
Financial Statements;
 
Schedule “C”
 
Material Contracts;
 
Schedule “D”
 
Encumbrances;
 
Schedule “E”
 
Pending, Outstanding or Unresolved Claims or Greivances; and
 
Schedule “F”
 
Banks and Bank Accounts.


1.3  Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires,:



 
(a)
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;




 
(b)
any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity; and




 
(c)
words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.




--------------------------------------------------------------------------------

8


Article 2
PURCHASE AND SALE OF THE ALL OF THE PURCHASED SHARES


2.1  Purchase and Sale. Subject to the terms and conditions hereof and based
upon the representations and warranties contained in Articles “3” and “4”
hereinbelow and prior satisfaction of the conditions precedent which are set
forth in Article “5” hereinbelow, the Vendors hereby agrees to assign, sell and
transfer at the Closing Date (as hereinafter determined) all of their respective
rights, entitlement and interest in and to the Purchased Shares to the Purchaser
and the Purchaser hereby agrees to purchase all of the Purchased Shares from the
Vendors on the terms and subject to the conditions contained in this Agreement.


2.2  Purchase Price. The total purchase price (the “Purchase Price”) for all of
the Purchased Shares will be satisfied by way of the issuance and delivery by
the Purchaser to the Vendors, in accordance with section “2.3” hereinbelow, of
an aggregate of 1,750,000 shares of common stock in the capital of the Purchaser
(each a “Common Share”) on a pro rata basis in accordance with each Vendors
percentage ownership in the Company.


2.3  Resale Restrictions. The Vendors hereby acknowledge and agree that the
Purchaser makes no representations as to any resale or other restriction
affecting the Common Shares and that it is presently contemplated that the
Common Shares will be issued by the Purchaser to the Vendors in reliance upon
the registration and prospectus exemptions contained in the United States
Securities Act of 1933, as amended (the “Securities Act”) or “Regulation S”
promulgated under the Securities Act which will impose a trading restriction in
the United States on the Common Shares for a period of at least 12 months from
the Closing Date (as hereinafter determined). In addition, the obligation of the
Purchaser to issue the Common Shares pursuant to section “2.2” hereinabove will
be subject to the Purchaser being satisfied that an exemption from applicable
registration and prospectus requirements is available under the Securities Act
and all applicable securities laws, in respect of the Vendors and related Common
Shares, and the Purchaser shall be relieved of any obligation whatsoever to
purchase any Purchased Shares of the Vendors and to issue Common Shares in
respect of the Vendors where the Purchaser reasonably determines that a suitable
exemption is not available to it.


Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS
BY THE COMPANY AND THE VENDOR




3.1  General Representations, Warranties and Covenants by the Company and the
Vendors. In order to induce the Purchaser to enter into and consummate this
Agreement, the Company and the Vendors, jointly and severally, represents to,
warrants to and covenants with the Purchaser, with the intent that the Purchaser
will rely thereon in entering into this Agreement and in concluding the
transactions contemplated herein, that, to the best of the knowledge,
information and belief of each of the Vendors and the Company, after having made
due inquiry:



--------------------------------------------------------------------------------

9



 
(a)
if a corporation, it is duly organized under the laws of its respective
jurisdiction of incorporation and is validly existing and in good standing with
respect to all statutory filings required by the applicable corporate laws;




 
(b)
it is qualified to do business in those jurisdictions where it is necessary to
fulfill its obligations under this Agreement and it has the full power and
authority to enter into this Agreement and any agreement or instrument referred
to or contemplated by this Agreement;




 
(c)
it has the requisite power, authority and capacity to own and use all of its
respective business assets and to carry on its respective business as presently
conducted by it and to fulfill its respective obligations under this Agreement;




 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby have been duly authorized by all necessary action, corporate or
otherwise, on its respective part;




 
(e)
there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;




 
(f)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as enforcement may
be limited by laws of general application affecting the rights of creditors;




 
(g)
no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;




 
(h)
the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:


(i)
if a corporation, conflict with or result in a breach of or violate any of the
terms, conditions or provisions of its respective constating documents;




(ii)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any Court or governmental authority, domestic or foreign, to which it
is subject, or constitute or result in a default under any agreement, contract
or commitment to which it is a party;




(iii)
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which it is a party;

 
 

--------------------------------------------------------------------------------

10
 
 
 
(iv)
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or




(v)
constitute a default by it, or any event which, with the giving of notice or
lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and




 
(i)
neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Purchaser to enter into this
Agreement.




 
(j)
the Company is the sole shareholder of Manhing Enterprises Limited, a company
organized under the laws of Hong Kong, of which Manhing Enterprises Limited is
the registered owner of 82% of the registered capital of Shanghai Wanxing
Bio-pharmaceuticals Co., Ltd.





3.2  Representations, Warranties and Covenants by the Vendors respecting the
Purchased Shares and the Common Shares. In order to induce the Purchaser to
enter into and consummate this Agreement, the Vendors hereby represent to,
warrant to and covenant with the Purchaser, with the intent that the Purchaser
will also rely thereon in entering into this Agreement and in concluding the
transactions contemplated herein, that, to the best of the knowledge,
information and belief of the Vendors, after having made due inquiry:



 
(a)
save and except as set forth in Schedule “A” which is attached hereto, the
Vendors have good and marketable title to and are the legal and beneficial
owners of all of the Purchased Shares, and the Purchased Shares are fully paid
and non-assessable and are free and clear of liens, charges, encumbrances,
pledges, mortgages, hypothecations, security interests and adverse claims of any
and all nature whatsoever and including, without limitation, options,
pre-emptive rights and other rights of acquisition in favour of any person,
whether conditional or absolute;




--------------------------------------------------------------------------------

11
 

 
(b)
the Vendors have the power and capacity to own and dispose of the Purchased
Shares, and the Purchased Shares are not subject to any voting or similar
arrangement;




 
(c)
there are no actions, suits, proceedings or investigations (whether or not
purportedly against or on behalf of the Vendors or the Company), pending or
threatened, which may affect, without limitation, the rights of the Vendors to
transfer any of the Purchased Shares to the Purchaser at law or in equity, or
before or by any federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and, without limiting the generality of the foregoing, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting the Purchased Shares. In addition, the
Vendors are not now aware of any existing ground on which any such action, suit
or proceeding might be commenced with any reasonable likelihood of success;




 
(d)
no other person, firm or corporation has any agreement, option or right capable
of becoming an agreement for the purchase of any of the Purchased Shares;


 
(e)
the Vendors acknowledge that the Common Shares will be issued under certain
exemptions from the registration and prospectus filing requirements otherwise
applicable under the Securities Act, and that, as a result, the Vendors may be
restricted from using most of the remedies that would otherwise be available to
the Vendors, the Vendors will not receive information that would otherwise be
required to be provided to the Vendors and the Purchaser is relieved from
certain obligations that would otherwise apply to the Purchaser, in either case,
under applicable securities legislation;




 
(f)
the Vendors have not received, nor have the Vendors requested nor do the Vendors
require to receive, any offering memorandum or a similar document describing the
business and affairs of the Purchaser in order to assist the Vendors in entering
into this Agreement and in consummating the transactions contemplated herein;




 
(g)
the Vendors acknowledge and agree that the Common Shares have not been and will
not be qualified or registered under the securities laws of the United States or
any other jurisdiction and, as such, the Vendors may be restricted from selling
or transferring such Common Shares under applicable law;




 
(h)
the Vendors are residents in the jurisdiction as set forth under the Vendors’
address in Schedule “A” which is attached hereto, and that all negotiations and
other acts in furtherance of the execution and delivery of this Agreement by the
Vendors in connection with the transactions contemplated herein have taken place
and will take place solely in such jurisdiction or in the state of Delaware; and




--------------------------------------------------------------------------------

12
 

(i)
the Purchased Shares have been issued in accordance with all applicable
securities and corporate legislation and policies.

 
3.3  Representations, Warranties and Covenants by the Company and the Vendors
respecting the Company. In order to induce the Purchaser to enter into and
consummate this Agreement, each of the Vendors and the Company hereby, jointly
and severally, also represents to, warrants to and covenants with the Purchaser,
with the intent that the Purchaser will also rely thereon in entering into this
Agreement and in concluding the transactions contemplated herein, that, to the
best of the knowledge, information and belief of each of the Vendors and the
Company, after having made due inquiry:
Corporate Status of the Company



 
(a)
the Company is a company with limited liability duly and properly organized and
validly subsisting under the laws of the British Virgin Islands being the only
jurisdiction where it is required to be registered for the purpose of enabling
it to carry on its business and own its property as presently carried on and
owned;




 
(b)
the Company has good and sufficient power, authority and right to own or lease
its property, to enter into this Agreement and to perform its obligations
hereunder;



Authorization



 
(c)
this Agreement has been duly authorized, executed and delivered by the Vendors
and the Company and is a legal, valid and binding obligation of the Vendors and
the Company, enforceable against the Vendors and/or the Company, as the case may
be, by the Purchaser in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction;

No Other Agreements to Purchase



 
(d)
no person other than the Purchaser has any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement, or option for the purchase or acquisition from the
Vendors of any of the Purchased Shares;

Options



 
(e)
no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any unissued shares or
other securities of the Company;

 

--------------------------------------------------------------------------------

13
 
Title to Shares



 
(f)
the Purchased Shares are beneficially owned by the Vendors with good and
marketable title thereto free of all Encumbrances and are registered in the
books of the Company in the name of the Vendors and, without limitation thereto,
none of the Purchased Shares are subject to any voting trust, unanimous
shareholders agreement, other shareholders agreements, pooling agreements or
voting agreements;




 
(g)
upon completion of the transactions contemplated by this Agreement, all of the
Purchased Shares will be owned by the Purchaser as the beneficial owner of
record, with good and marketable title thereto (except for such Encumbrances as
may have been granted by the Purchaser);



Title to Personal Property and Other Property



 
(h)
the property and assets of the Company are, and between the date hereof and the
Closing Date (as hereinafter determined), will be, owned beneficially by the
Company with a good and marketable title thereto, free and clear of all
Encumbrances save as previously disclosed to the Purchaser;



Intellectual Property

 
(i)
the Company has provided the Purchaser with a complete and accurate list of all
trade marks, trade names, business names, patents, inventions, know-how,
copyrights, service marks, brand names, industrial designs and all other
industrial or intellectual property owned or used by the Company in carrying on
the Company’s Business and all applications therefor and all goodwill connected
therewith, including, without limitation, all licenses, registered user
agreements and all like rights used by or granted to the Company in connection
with the Company’s Business and all right to register or otherwise apply for the
protection on any of the foregoing (collectively, the “Intellectual Property”);




 
(j)
the Intellectual Property comprises all trade marks, trade names, business
names, patents, inventions, know-how, copyrights, service marks, brand marks,
industrial designs and all other industrial or intellectual property necessary
to conduct the Company’s Business;




 
(k)
the Company is the beneficial owner of the Intellectual Property, free and clear
of all Encumbrances, and is not a party to or bound by any contract or other
obligation whatsoever that limits or impairs its ability to sell, transfer,
assign or convey, or that otherwise affects, the Intellectual Property;




 
(l)
no person has been granted any interest in or right to use all or any portion of
the Intellectual Property;




 
(m)
neither the Vendors nor the Company are aware of a claim of any infringement or
breach of any industrial or intellectual property rights of any other person by
the Company, nor have the Vendors or the Company received any notice that the
conduct of the Company’s Business infringes or breaches any industrial or
intellectual property rights of any other person, and neither the Vendors nor
the Company, after due inquiry, have any knowledge of any infringement or
violation of any of their rights or the rights of the Company in the
Intellectual Property;




--------------------------------------------------------------------------------

14
 

 
(n)
the conduct of the Company’s Business does not infringe upon the patents, trade
marks, licenses, trade names, business names, copyright or other industrial or
intellectual property rights, domestic or foreign, of any other person;




 
(o)
neither the Vendors nor the Company are aware of any state of facts that casts
doubt on the validity or enforceability of any of the Intellectual Property;




 
(p)
the Company has provided to the Purchaser a true and complete copy of all
Contracts and amendments thereto that comprise or relate to the Intellectual
Property;

 
Financial Statements



 
(q)
the Company’s unadited Financial Statements for the nine month period ended
September 30, 2006 and the auditied Financial Statements for the fiscal years
ended December 31, 2004 and 2005, have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
prior periods, are correct and complete and present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and financial
condition of the Company as at the respective dates of and for the respective
periods covered by the Company’s Financial Statements;




 
(r)
for any period up to the Time of Closing the Company will not have any debts or
liabilities whatsoever (whether accrued, absolute or contingent or otherwise),
including any liabilities for federal, state, provincial, sales, excise, income,
corporate or any other taxes of the Company except for;

     

 
(i)
the debts and liabilities disclosed on, provided for or included in the balance
sheet forming a part of the most recent of the Company’s Financial Statements;




 
(ii)
debts or liabilities disclosed in this Agreement or any Schedule hereto; and




 
(iii)
liabilities incurred by the Company in the ordinary course of the Company’s
Business subsequent to the date of the balance sheet referred to in the
Company’s Financial Statements;

 

--------------------------------------------------------------------------------

15
 
Books and Records



 
(s)
the books and records of the Company fairly and correctly set out and disclose,
in all material respects, in accordance with generally accepted accounting
principles, consistently applied, the financial condition of the Company as of
the date of this Agreement and all material financial transactions of the
Company have been accurately recorded in such books and records;



Corporate Records



 
(t)
the Corporate records and minute books of the Company contain complete and
accurate minutes, (duly signed by the chairman and/or secretary of the
appropriate meeting) of all meetings of the directors and shareholders of the
Company since its date of incorporation;




 
(u)
the share certificate records, the securities register, the register of
disclosures , the register of directors and officers for the Company are
contained in the corporate minute book and are complete and accurate in all
respects;

 
Directors and Officers



 
(v)
the present directors and officers of the Company are as follows:

 
 

 
Name
 
Position
         
Robert Chun Chung Ip
 
Director



Accuracy of Warranties



 
(w)
neither this Agreement nor any document, schedule, list, certificate,
declaration under oath or written statement now or hereafter furnished by the
Vendors or the Company to the Purchaser in connection with the transactions
contemplated by this Agreement contains or will contain any untrue statement or
representation of a material fact on the part of the Vendors or the Company, or
omits or will omit on behalf of the Vendors or the Company to state a material
fact necessary to make any such statement or representation therein or herein
contained not misleading; and

Full Disclosure



 
(x)
the Vendors have no information or knowledge of any fact not communicated to the
Purchaser and relating to the Company or to the Company’s Business or to the
Purchased Shares which, if known to the Purchaser, might reasonably be expected
to deter the Purchaser from entering into this Agreement or from completing the
transactions contemplated by this Agreement.




--------------------------------------------------------------------------------

16
 


3.4  Survival of the Representations, Warranties and Covenants by each of the
Vendors and the Company. To the extent they have not been fully performed at or
prior to the Time of Closing, each and every representation and warranty of the
Vendors or the Company contained in this Agreement and any agreement,
instrument, certificate or other document executed or delivered pursuant to this
Agreement shall:



 
(a)
be true and correct on and as of the Closing Date with the same force and effect
as though made or given on the Closing Date;




 
(b)
remain in full force and effect notwithstanding any investigations conducted by
or on behalf of the Purchaser; and




 
(c)
survive the completion of the transactions contemplated by this Agreement until
the second anniversary of the Closing Date and shall continue in full force and
effect for the benefit of the Purchaser during that period, except that:

 
(i)
the representations and warranties set out in section 3.2(a) to and including
3.2(i) above shall survive and continue in full force and effect without
limitation of time; and




 
(ii)
a claim for any breach of any of the representations and warranties contained in
this Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud or fraudulent
misrepresentation may be made at any time following the Closing Date, subject
only to applicable limitation periods imposed by law.




 
(d)
to the extent they have not been fully performed at or prior to the Time of
Closing, each and every covenant of the Vendors contained in this Agreement and
any agreement, instrument, certificate or other document executed or delivered
pursuant to this Agreement shall survive the completion of the transactions
contemplated by this Agreement and, notwithstanding such completion, shall
continue in full force and effect for the benefit of the Purchaser.

 
Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER
 
4.1  Warranties, Representations and Covenants by the Purchaser. In order to
induce the Vendors and the Company to enter into and consummate this Agreement,
the Purchaser hereby warrants to, represents to and covenants with each of the
Vendors and the Company, with the intent that each of the Vendors and the
Company will rely thereon in entering into this Agreement and in concluding the
transactions contemplated herein, that, to the best of the knowledge,
information and belief of the Purchaser, after having made due inquiry:



--------------------------------------------------------------------------------

17
 
Corporate Status of the Purchaser



 
(a)
the Purchaser is a company with limited liability duly and properly
incorporated, organized and validly subsisting under the laws of the State of
Delaware being the only jurisdiction where it is required to be registered for
the purpose of enabling it to carry on its business and own its property as
presently carried on and owned;




 
(b)
the Purchaser has good and sufficient power, authority and right to own or lease
its property, to enter into this Agreement and to perform its obligations
hereunder;



Authorization



 
(c)
this Agreement has been duly authorized, executed and delivered by the Purchaser
and is a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser, as the case may be, by the Vendors and/or the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction;



Share Capital



 
(d)
the authorized capital of the Purchaser consists of 50,000,000 shares of common
stock of which 3,025,000 shares of common stock of the Purchaser have been duly
issued and are outstanding as fully paid and non-assessable;




 
(e)
all of the issued and outstanding shares of the Purchaser are listed and posted
for trading on the Exchange;




 
(f)
the Purchaser will allot and issue the Common Shares on the Closing Date in
accordance with sections “2.2” and “2.3” hereinabove as fully paid and
non-assessable in the capital of the Purchaser, free and clear of all actual or
threatened liens, charges, security interests, options, encumbrances, voting
agreements, voting trusts, demands, limitations and restrictions of any nature
whatsoever, other than hold periods or other restrictions imposed under
applicable securities legislation or by securities regulatory authorities;



Options



 
(g)
no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any unissued shares or
other securities of the Purchaser;




--------------------------------------------------------------------------------

18
 
Directors and Officers



 
(h)
the present directors and officers of the Purchaser are as follows:




 
Name
 
Position
         
Ka Yu
 
President, CEO, CFO, Secretary, Treasurer & Director


 
Full Disclosure



 
(i)
the Purchaser has no information or knowledge of any fact not communicated to
the Vendors and the Company and relating to the Purchaser or to the Purchaser’s
business or to its issued and outstanding securities which, if known to the
Vendors and/or the Company, might reasonably be expected to deter the Vendors
and/or the Company from entering into this Agreement or from completing the
transactions contemplated by this Agreement.

 
4.2  Survival of the Representations, Warranties and Covenants by the Purchaser.
To the extent they have not been fully performed at or prior to the Time of
Closing, each representation and warranty of the Purchaser contained in this
Agreement or in any document, instrument, certificate or undertaking given
pursuant hereto shall:



 
(a)
be true and correct on and as of the Closing Date with the same force and effect
as though made or given on the Closing Date;




 
(b)
remain in full force an effect notwithstanding any investigations conducted by
or on behalf of the Purchaser, and

     

 
(c)
survive the completion of the transactions contemplated by this Agreement until
the second anniversary of the Closing Date and shall continue in full force and
effect for the benefit of the Vendors and the Company during that period, except
that a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Closing Date,
subject only to applicable limitation periods imposed by law.




 
(d)
To the extent they have not been fully performed at or prior to the Time of
Closing, each and every covenant of the Purchaser contained in this Agreement
and any agreement, instrument, certificate or other document executed or
delivered pursuant to this Agreement shall survive the completion of the
transactions contemplated by this Agreement and, notwithstanding such
completion, shall continue in full force and effect for the benefit of the
Vendors and the Company.






--------------------------------------------------------------------------------

19
 
Article 5
CONDITIONS PRECEDENT TO CLOSING
 
5.1  Parties’ Conditions Precedent prior to the Closing Date. All of the rights,
duties and obligations of each of the Parties hereto under this Agreement are
subject to the following conditions precedent for the exclusive benefit of each
of the Parties to be fulfilled in all material aspects in the reasonable opinion
of each of the Parties or to be waived by each or any of the Parties, as the
case may be, as soon as possible after the Execution Date; however, unless
specifically indicated as otherwise, not later than the Time of Closing:



 
(a)
the specific ratification of the terms and conditions of this Agreement by the
Board of Directors of the Purchaser within five business days of the due and
complete execution of this Agreement by each of the Parties hereto (the
“Purchaser’s Ratification”);




 
(b)
the completion by the Purchaser of an initial due diligence and operations
review of the Company’s Business and operations within five (5) calendar days
after the Purchaser’s Ratification (the “Purchaser’s Initial Due Diligence”);



5.2  Parties’ Waiver of Conditions Precedent. The conditions precedent set forth
in section “5.1” hereinabove are for the exclusive benefit of each of the
Parties hereto and may be waived by each of the Parties in writing and in whole
or in part at or prior to the Time of Closing.




5.3  The Vendor’s and the Company’s Conditions Precedent. The purchase and sale
of the Purchased Securities is subject to the following terms and conditions for
the exclusive benefit of the Vendors and the Company, to be fulfilled or
performed at or prior to the Time of Closing:



 
(a)
the representations and warranties of the Purchaser contained in this Agreement
shall be true and correct in all material respects at the Time of Closing, with
the same force and effect as if such representations and warranties were made at
and as of such time;




 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Purchaser at or before the Time of Closing shall have been
complied with or performed in all material respects;




 
(c)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required by law, if any, to be obtained by the Purchaser to permit the
change of ownership of the Purchased Shares contemplated hereby, in each case in
form and substance satisfactory to the Vendors and the Company, acting
reasonably;




--------------------------------------------------------------------------------

20
 

 
(d)
no legal or regulatory action or proceeding shall be pending or threatened by
any person to enjoin, restrict or prohibit the purchase and sale of the
Purchased Shares contemplated hereby;



If any of the conditions contained in this section 5.3 shall not be performed or
fulfilled at or prior to the Time of Closing to the satisfaction of the Vendors
and the Company, acting reasonably, the Vendors and/or the Company may, by
notice to the Purchaser, terminate this Agreement and the obligations of the
Vendors, the Company and the Purchaser under this Agreement, other than the
obligations contained in Article 8 hereinbelow, shall be terminated, provided
that the Vendors and the Company may also bring an action pursuant to Article 7
against the Purchaser for damages suffered by the Vendors and/or the Company
where the non-performance or non-fulfillment of the relevant condition is as a
result of a breach of covenant, representation or warranty by the Purchaser. Any
such condition may be waived in whole or in part by the Vendors and the Company
in writing without prejudice to any claims it may have for breach of covenant,
representation or warranty.
 
5.4  Purchaser’s Conditions Precedent prior to the Closing Date. The sale and
purchase of the Purchased Shares is subject to the following terms and
conditions for the exclusive benefit of the Purchaser, to be fulfilled or
performed at or prior to the Time of Closing:



 
(a)
the representations and warranties of the Vendors and the Company contained in
this Agreement shall be true and correct at the Time of Closing, with the same
force and effect as if such representations and warranties were made at and as
of such time;




 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Vendors and the Company at or before the Time of Closing
shall have been complied with or performed;




 
(c)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required to be obtained, if any, by the Vendors and the Company to permit
the change of ownership of the Purchased Shares contemplated hereby;




 
(d)
there shall have been no material adverse changes in the condition (financial or
otherwise), assets, liabilities, operations, earnings, the Company’s Business or
prospects of the Company since the date of the Company’s Financial Statements;




 
(e)
no legal or regulatory action or proceeding shall be pending or threatened by
any person to enjoin, restrict or prohibit the purchase and sale of the
Purchased Shares contemplated hereby;




--------------------------------------------------------------------------------

21
 

 
(f)
no material damage by fire or other hazard to the whole or any material part of
the property or assets of the Company shall have occurred from the date hereof
to the Time of Closing;



If any of the conditions contained in this section 5.4 shall not be performed or
fulfilled at or prior to the Time of Closing to the satisfaction of the
Purchaser, acting reasonably, the Purchaser may, by notice to the Vendors and
the Company, terminate this Agreement and the obligations of the Vendors, the
Company and the Purchaser under this Agreement, other than the obligations set
forth in Article 8, shall be terminated, provided that the Purchaser may also
bring an action pursuant to Article 7 against the Vendors and/or the Company for
damages suffered by the Purchaser where the non-performance or non-fulfillment
of the relevant condition is as a result of a breach of covenant, representation
or warranty by the Vendors or the Company. Any such condition may be waived in
whole or in part by the Purchaser without prejudice to any claims it may have
for breach of covenant, representation or warranty.


Article 6
CLOSING AND EVENTS OF CLOSING
 
6.1  Closing and Closing Date. The closing (the “Closing”) of the within
purchase and delivery of the Purchased Shares, as contemplated in the manner as
set forth in Article “2” hereinabove, together with all of the transactions
contemplated by this Agreement shall occur on December 29, 2006 (the “Closing
Date”), or on such earlier or later Closing Date as may be agreed to in advance
and in writing by each of the Parties hereto, and will be closed at the offices
of solicitors for the Purchaser, Devlin Jensen, Barristers and Solicitors,
located at Suite 2550 - 555 W. Hastings St., Vancouver, B.C., V6B 4N5, at 2:00
p.m. (Vancouver time) on the Closing Date.
 
6.2  Latest Closing Date. If the Closing Date has not occurred by January 5,
2007, subject to an extension as may be mutually agreed to by the Parties for a
maximum of 14 days per extension, then the Purchaser and the Vendors shall each
have the option to terminate this Agreement by delivery of written notice to the
other Party. Upon delivery of such notice, this Agreement shall cease to be of
any force and effect except for Article “8” hereinbelow, which shall remain in
full force and effect notwithstanding the termination of this Agreement.
 
6.3  Documents to be delivered by the Company and the Vendors prior to the
Closing Date. Not later than five calendar days prior to the Closing Date, and
in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Company and the
Vendors shall also execute and deliver or cause to be delivered to Purchaser’s
counsel all such other documents, resolutions and instruments as may be
necessary, in the opinion of counsel for the Purchaser, acting reasonably, to
complete all of the transactions contemplated by this Agreement and including,
without limitation, the necessary transfer of all of the Purchased Shares to the
Purchaser free and clear of all liens, security interests, charges and
encumbrances, and in particular including, but not being limited to, the
following materials:



--------------------------------------------------------------------------------

22
 

 
(a)
all documentation as may be necessary and as may be required by the solicitors
for the Purchaser, acting reasonably, to ensure that all of the Purchased Shares
have been transferred, assigned and are registerable in the name of and for the
benefit of the Purchaser under all applicable corporate and securities laws;




 
(b)
certificates representing the Purchased Shares registered in the name of the
Vendors, duly endorsed for transfer to the Purchaser and/or irrevocable stock
powers transferring the Purchased Shares to the Purchaser;




 
(c)
certificates representing the Purchased Shares registered in the name of the
Purchaser;




 
(d)
a certified copy of the resolutions of the directors (and of the
Vendors/shareholders, if necessary) of the Company authorizing the transfer by
the Vendors to the Purchaser of the Purchased Shares;




 
(e)
a copy of all corporate records and books of account of the Company and
including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, share certificate books and annual reports
of the Company;




 
(f)
all remaining Business Documentation; and




 
(g)
all such other documents and instruments as the Purchaser’s solicitors may
reasonably require.

 
6.4  Documents to be delivered by the Purchaser prior to the Closing Date. Not
later than the Closing Date, and in addition to the documentation which is
required by the agreements and conditions precedent which are set forth
hereinabove, the Purchaser shall also execute and deliver or cause to be
delivered to the Company’s and the Vendors’ counsel, all such other documents,
resolutions and instruments that may be necessary, in the opinion of counsel for
the Company and the Vendors, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary acceptance of the transfer of all of the Purchased Shares to the
Purchaser free and clear of all liens, charges and encumbrances, and in
particular including, but not being limited to, the following materials:



 
(a)
a copy of the resolutions of the directors of the Purchaser providing for the
approval of all of the transactions contemplated hereby;




 
(b)
an executed treasury order of the Purchaser providing for the due issuance of
all of the Purchase Price Common Shares to the order and direction of the
Vendors in accordance with section “2.2” and “2.3” hereinabove; and




 
(c)
all such other documents and instruments as the Company’s and the Vendors’
respective solicitors may reasonably require.






--------------------------------------------------------------------------------

23
 
Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS




7.1  Indemnification. The Parties hereto agree to indemnify and save harmless
the other Parties hereto and including, where applicable, their respective
affiliates, directors, officers, employees and agents (each such party being an
“Indemnified Party”) harmless from and against and agree to be liable for any
and all losses, claims, actions, suits, proceedings, damages, liabilities or
expenses of whatever nature or kind, including any investigation expenses
incurred by any Indemnified Party, to which an Indemnified Party may become
subject by reason of the terms and conditions of this Agreement.
 
7.2  No Indemnification. This indemnity will not apply in respect of an
Indemnified Party in the event and to the extent that a court of competent
jurisdiction in a final judgment shall determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.
 
7.3  Claim of Indemnification. The Parties hereto agree to waive any right they
might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.
 
7.4  Notice of Claim. In case any action is brought against an Indemnified Party
in respect of which indemnity may be sought against any of the Parties hereto,
the Indemnified Party will give the relevant Party hereto prompt written notice
of any such action of which the Indemnified Party has knowledge and such Party
will undertake the investigation and defense thereof on behalf of the
Indemnified Party, including the prompt consulting of counsel acceptable to the
Indemnified Party affected and the payment of all expenses. Failure by the
Indemnified Party to so notify shall not relieve any Party hereto of such
Party’s obligation of indemnification hereunder unless (and only to the extent
that) such failure results in a forfeiture by any Party hereto of substantive
rights or defenses.
 
7.5  Settlement. No admission of liability and no settlement of any action shall
be made without the consent of each of the Parties hereto and the consent of the
Indemnified Party affected, such consent not to be unreasonably withheld.
 
7.6  Legal Proceedings. Notwithstanding that the relevant Party hereto will
undertake the investigation and defense of any action, an Indemnified Party will
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:



 
(a)
such counsel has been authorized by the relevant Party hereto;




--------------------------------------------------------------------------------

24
 

 
(b)
the relevant Party hereto has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;




 
(c)
the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or




 
(d)
there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.

 
7.7  Contribution. If for any reason other than the gross negligence or bad
faith of the Indemnified Party being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Party or insufficient to hold them harmless, the relevant
Party hereto shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by any Party hereto on the one hand and the Indemnified Party on the
other, but also the relative fault of the Parties and other equitable
considerations which may be relevant. Notwithstanding the foregoing, the
relevant Party hereto shall in any event contribute to the amount paid or
payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.
 
Article 8
NON-DISCLOSURE
 
8.1  Public Announcements and Disclosure to Regulatory Authorities. All
information relating to the Agreement and the transaction contemplated therein
shall be treated as confidential and no public disclosure shall be made by any
Party without the prior approval of the Company and the Purchaser.
Notwithstanding the provisions of this Article, the Parties hereto agree to make
such public announcements and disclosure to the Regulatory Authorities of this
Agreement promptly upon its execution all in accordance with the requirements of
applicable securities legislation and regulations.
 
Article 9
ASSIGNMENT AND AMENDMENT
 
9.1  Assignment. Save and except as provided herein, no Party hereto may sell,
assign, pledge or mortgage or otherwise encumber all or any part of its
respective interest herein without the prior written consent of all of the other
Parties hereto.



--------------------------------------------------------------------------------

25


9.2  Amendment. This Agreement and any provision thereof may only be amended in
writing and only by duly authorized signatories of each of the respective
Parties hereto.




Article 10
FORCE MAJEURE
 
10.1  Events. If any Party hereto is at any time prevented or delayed in
complying with any provisions of this Agreement by reason of strikes, walk-outs,
labour shortages, power shortages, fires, wars, acts of God, earthquakes,
storms, floods, explosions, accidents, protests or demonstrations by
environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.
 
10.2  Notice. A Party shall, within seven calendar days, give notice to the
other Parties of each event of force majeure under section “10.1” hereinabove,
and upon cessation of such event shall furnish the other Parties with notice of
that event together with particulars of the number of days by which the
obligations of that Party hereunder have been extended by virtue of such event
of force majeure and all preceding events of force majeure.
 
Article 11
ARBITRATION
 
11.1  Matters for Arbitration. The Parties agree that all questions or matters
in dispute with respect to this Agreement shall be submitted to arbitration
pursuant to the terms hereof.
 
11.2  Notice. It shall be a condition precedent to the right of any Party to
submit any matter to arbitration pursuant to the provisions hereof that any
Party intending to refer any matter to arbitration shall have given not less
than 10 calendar days’ prior written notice of its intention to do so to the
other Party together with particulars of the matter in dispute. On the
expiration of such 10 calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section “11.3” hereinbelow.
 
11.3  Appointments. The Party desiring arbitration shall appoint one arbitrator,
and shall notify the other Party of such appointment, and the other Party shall,
within two calendar days after receiving such notice, appoint an arbitrator, and
the two arbitrators so named, before proceeding to act, shall, within 10
calendar days of the appointment of the last appointed arbitrator, unanimously
agree on the appointment of a third arbitrator, to act with them and be chairman
of the arbitration herein provided for. If the other Party shall fail to appoint
an arbitrator within 10 calendar days after receiving notice of the appointment
of the first arbitrator, and if the two arbitrators appointed by the Parties
shall be unable to agree on the appointment of the chairman, the chairman shall
be appointed under the provisions of the Commercial Arbitration Act (British
Columbia) (the “Arbitration Act”). Except as specifically otherwise provided in
this section, the arbitration herein provided for shall be conducted in
accordance with such Arbitration Act. The chairman, or in the case where only
one arbitrator is appointed, the single arbitrator, shall fix a time and place
in Vancouver, British Columbia, for the purpose of hearing the evidence and
representations of the Parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Arbitration Act
or this section. After hearing any evidence and representations that the Parties
may submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties. The expense of the arbitration shall be paid as specified
in the award.



--------------------------------------------------------------------------------

26


11.4  Award. The Parties agree that the award of a majority of the arbitrators,
or in the case of a single arbitrator, of such arbitrator, shall be final and
binding upon each of them.
 
Article 12
DEFAULT AND TERMINATION
 
12.1  Default. The Parties hereto agree that if any Party hereto is in default
with respect to any of the provisions of this Agreement (herein called the
“Defaulting Party”), the non-defaulting Party (herein called the “Non-Defaulting
Party”) shall give notice to the Defaulting Party designating such default, and
within 10 calendar days after its receipt of such notice, the Defaulting Party
shall either:



 
(a)
cure such default, or commence proceedings to cure such default and prosecute
the same to completion without undue delay; or




 
(b)
give the Non-Defaulting Party notice that it denies that such default has
occurred and that it is submitting the question to arbitration as herein
provided.

 
12.2  Arbitration. If arbitration is sought, a Party shall not be deemed in
default until the matter shall have been determined finally by appropriate
arbitration under the provisions of Article “11” hereinabove.





--------------------------------------------------------------------------------

27
 
12.3  Curing the Default. If:



 
(a)
the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or




 
(b)
arbitration is not so sought; or




 
(c)
the Defaulting Party is found in arbitration proceedings to be in default, and
fails to cure it within five calendar days after the rendering of the
arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.
 
12.4  Termination. In addition to the foregoing it is hereby acknowledged and
agreed by the Parties hereto that this Agreement will be terminated in the event
that:



 
(a)
the Purchaser’s Ratification is not received within five business days of the
due and complete execution of this Agreement by each of the Parties hereto;




 
(b)
the Purchaser fails to complete a successful and Purchaser’s Initial Due
Diligence review of the Company’s business and operations within five (5)
calendar days of the prior satisfaction by the Purchaser of the Purchaser’s
Ratification;




 
(c)
the conditions specified in section “5.1” hereinabove have not been satisfied at
or prior to the Time of Closing;




 
(d)
either of the Parties hereto has not either satisfied or waived each of their
respective conditions precedent at or prior to the Time of Closing in accordance
with the provisions of Article “5” hereinabove;




 
(e)
either of the Parties hereto has failed to deliver or caused to be delivered any
of their respective documents required to be delivered by Articles “5” and “6”
hereinabove at or prior to the Time of Closing in accordance with the provisions
of Articles “5” and “6”; or




 
(f)
by Closing has not occurred on or before January 5, 2007, or such later date,
all in accordance with section “6.2” hereinabove; or




 
(g)
by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Article “8” hereinabove.





--------------------------------------------------------------------------------

28
 
Article 13
NOTICE
 
13.1  Notice. Each notice, demand or other communication required or permitted
to be given under this Agreement shall be in writing and shall be sent by
prepaid registered mail deposited in a post office addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.
 
13.2  Change of Address. Either Party may at any time and from time to time
notify the other Party in writing of a change of address and the new address to
which notice shall be given to it thereafter until further change.




Article 14
GENERAL PROVISIONS
 
14.1  Entire Agreement. This Agreement constitutes the entire agreement to date
between the Parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Agreement and including,
without limitation, the agreement as between the Purchaser, the Vendor and the
Company.
 
14.2  Enurement. This Agreement will enure to the benefit of and will be binding
upon the Parties hereto, their respective heirs, executors, administrators and
assigns.
 
14.3  Schedules. The Schedules to this Agreement are hereby incorporated by
reference into this Agreement in its entirety.

 
14.4  Time of the Essence. Time will be of the essence of this Agreement.
 
14.5  Representation and Costs. It is hereby acknowledged by each of the Parties
hereto that, as between the Parties hereto, Devlin Jensen, Barristers and
Solicitors, acts solely for the Purchaser, and that each of the Vendors and the
Company have been advised by Devlin Jensen to obtain independent legal advice
with respect to their respective reviews and execution of this Agreement. In
addition, it is hereby further acknowledged and agreed by the Parties hereto
that each Party to this Agreement will bear and pay its own costs, legal and
otherwise, in connection with its respective preparation, review and execution
of this Agreement, and, in particular, that the costs involved in the
preparation of this Agreement, and all documentation necessarily involved
thereto, by Devlin Jensen shall be at the cost of the Purchaser.



--------------------------------------------------------------------------------

29


14.6  Applicable Law. The situs of this Agreement is Vancouver, British Columbia
and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
Province of British Columbia.
 
14.7  Further Assurances. The Parties hereto hereby, jointly and severally,
covenant and agree to forthwith, upon request, execute and deliver, or cause to
be executed and delivered, such further and other deeds, documents, assurances
and instructions as may be required by the Parties hereto or their respective
counsel in order to carry out the true nature and intent of this Agreement.
 
14.8  Severability and Construction. Each Article, section, paragraph, term and
provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to any of the Parties
hereto is a party, that ruling shall not impair the operation of, or have any
other effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and agreement as of the date upon which the ruling becomes
final).
 
14.9  Captions. The captions, section numbers, Article numbers and Schedule
numbers appearing in this Agreement are inserted for convenience of reference
only and shall in no way define, limit, construe or describe the scope or intent
of this Agreement nor in any way affect this Agreement.
 
14.10  Currency. Unless otherwise stipulated, all references to money amounts
herein shall be in lawful money of the United States.
 
14.11  Counterparts. This Agreement may be signed by the Parties hereto in as
many counterparts as may be necessary, and via facsimile if necessary, each of
which so signed being deemed to be an original and such counterparts together
constituting one and the same instrument and, notwithstanding the date of
execution, being deemed to bear the effective Execution Date as set forth on the
front page of this Agreement.
 
14.12  No Partnership or Agency. The Parties hereto have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever. No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.
 

--------------------------------------------------------------------------------

30
 
14.13  Consents and Waivers. No consent or waiver expressed or implied by either
Party hereto in respect of any breach or default by any other Party in the
performance by such other of its obligations hereunder shall:



 
(a)
be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;




 
(b)
be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;




 
(c)
constitute a general waiver under this Agreement; or




 
(d)
eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.





IN WITNESS WHEREOF each of the Parties hereto has hereunto executed this
Agreement as of the Execution Date as set forth on the front page of this
Agreement.






WANXIN BIO-TECHNOLOGY
)
 
LIMITED, the Company herein,
)
   
)
   
)
 
Per: /s/ Ip Chun Chung Robert
)
 
Authorized Signatory
)
             
CDOOR CORP., the
)
 
Purchaser herein,
)
   
)
   
)
 
Per: /s/ Ka Yu
)
 
Authorized Signatory
)
 

 
 

--------------------------------------------------------------------------------

31
 
WHEELOCK TECHNOLOGY
)
     
LIMITED, a Vendor herein,
)
       
)
       
)
     
Per: /s/ Ip Chun Chung Robert
)
     
Authorized Signatory
)
                         
EVERTEAM TECHNOLOGY
)
     
LIMITED, a Vendor herein,
)
       
)
       
)
     
Per: /s/ Tai Sin Fai
)
     
Authorized Signatory
)
                         
HARA INTELLIGENCE SYSTEMS
)
     
CO. LIMITED, a Vendor herein,
)
       
)
       
)
     
Per: /s/ Chan Chung-Ming
)
     
Authorized Signatory
)
                         
SIGNED and DELIVERED by
)
     
SUTEE KAITSAKULSAK, a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ Sutee Kaitsakulsak
   
)
 
SUTEE KAITSAKULSAK
   
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
                         
SIGNED and DELIVERED by
)
     
T. DUSADEE, a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ T. Dusadee
   
)
 
T. DUSADEE
   
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
     

 

--------------------------------------------------------------------------------

32
 
SIGNED and DELIVERED by
)
     
AGNES TONG WONG XUE, a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ Agnes Tong Wong Xue
   
)
 
AGNES TONG WONG XUE
   
)
     
Witness Address
)
       
)
       
)
     
Witness Name and Occupation
)
                         
SIGNED and DELIVERED by
)
     
WANG HUI, a Vendor
)
     
herein, in the presence of:
)
       
)
       
)
     
Witness Signature
)
 
/s/ Wang Hui
   
)
 
WANG HUI
   
)
     
Witness Address
)
 
 
   
)
 
 
   
)
 
 
 
Witness Name and Occupation
)
 
 
       
 
       
 
 
SIGNED and DELIVERED by
)
 
 
 
YANG BAN-JUN, a Vendor
)
 
 
 
herein, in the presence of:
)
 
 
   
)
 
 
   
)
 
 
 
Witness Signature
)
 
/s/ Yang Ban-Jun
   
)
 
YANG BAN-JUN
   
)
 
 
 
Witness Address
)
 
 
   
)
 
 
   
)
 
 
 
Witness Name and Occupation
)
     

 
 

--------------------------------------------------------------------------------

33
 
Schedule A
 
This is Schedule “A” to that certain Share Purchase Agreement among CDoor Corp.,
Wanxin Bio-Technology Limited and the vendor shareholders of Wanxin
Bio-Technology Limited.




Purchased Securities and Vendors





         
Authorized Capital:
     
1,000,000 common shares
                   
Issued Capital:
     
1,750 common shares
                             
Vendors:
           
Wheelock Technology Limited:
 
250 common shares.
   
Unit A, 5th Floor
       
Wing Sing Commercial Centre
       
12 Wing Lok Street
       
Sheung Wan, Hong Kong
                 
Everteam Technology Limited:
 
100 common shares.
   
P.O. Box 957
       
Offshore Incorporations Centre
       
Road Town, British Virgin Islands
                 
Hara Intelligence Systems Co.
 
100 common shares.
   
Limited:
       
P.O. Box 217
       
Apia, Samoa
                 
Sutee Kaitsakulsak:
 
200 common shares.
   
328 Charoenkrung 65
       
Charoenkrungrd
       
Bangkok 10120
                 
T. Dusadee:
 
125 common shares.
   
c/o 328 Charoenkrung 65
       
Charoenkrungrd
       
Bangkok 10120
                 
Agnes Tong Wong Xue:
 
150 common shares.
   
___________________
       
___________________
   

 

--------------------------------------------------------------------------------

34
 

   
Wang Hui:
 
75 common shares.
   
2069 W.44th Ave.
       
Vancouver, Canada
       
V6M 2G1
                 
Yang Ban-Jun:
 
750 common shares.
   
No. 99-A
       
Jalan Lunas Kulim
       
Kedah, Malaysia
   






--------------------------------------------------------------------------------

35
 
Schedule B







--------------------------------------------------------------------------------

36
 
Schedule C









--------------------------------------------------------------------------------

37
 
Schedule D









--------------------------------------------------------------------------------

38
 
Schedule E











--------------------------------------------------------------------------------

39
 
Schedule F
 
 
 
 
 

--------------------------------------------------------------------------------

